DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: drawings are objected for not include the following reference sign “11” mentioned in the description in at least page 7 line 10, page 12 line 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…enclosing one or both ovaries in a subject in need thereof with the enclosure …” in page 3 line 17-18, “…the organ enclosure is a kidney enclosure, a pancreas enclosure, a lobes of the lung enclosure…” in page 5 line 19-20, “… the attachment can be carried out without using claims…” in page 10 line 15-16, “It is not necessary to enclose an ovary with the ovarian enclosure” in page 15 lines 30 needs to be corrected.  A suggested correction is -- enclosing one or both ovaries in a subject in need thereof within the enclosure --, --the organ enclosure is a kidney enclosure, a pancreas enclosure, [[a]] lobes of the lung enclosure--, -- the attachment can be carried out without using [[claims]] clamps--, --It is not necessary to enclose an ovary within the ovarian enclosure--respectively.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 12 lines 2-3  “the first end and second end are capable of locking together” needs to be corrected.  A suggested correction is – the first end and second end are [[capable of]] configured for locking together –  to avoid any intended use/functional limitations arising under MPEP § 2111.04 i.e. the preceding structure is not necessary or as not a positive limitation but only as requiring that the preceding structure has the ability to perform/function the recited function.
Claim 15 “the fiducial markers are capable of being visualized by ultrasonic imaging, magnetic resonance imaging, or radiographic imaging” needs to be corrected.  A suggested correction is –the fiducial markers are [[capable of]] configured for being visualized by ultrasonic imaging, magnetic resonance imaging, or radiographic imaging–  to avoid any intended use/functional limitations arising under MPEP § 2111.04 i.e. the preceding structure is not necessary or as not a positive limitation but only as requiring that the preceding structure has the ability to perform/function the recited function.
Claim 18 lines 3-4 “thereby inhibiting the ovarian tumor cell invasion of tissue adjacent to one or both ovaries in the subject” needs to be corrected. A suggested correction is – [[thereby]] inhibiting the ovarian tumor cell invasion of tissue adjacent to one or both ovaries in the subject —to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding  “thereby” is required or not required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon; InBae (Pub. No.: US 6332466 B1, hereinafter referred to as “Yoon”) in view of Boyden; Edward S. et al. (Pub. No.: US 20080262341 A1, hereinafter referred to as “Boyden”) as evidenced by Philip J Hogg  et. al (Pub. No.: Blood vessels and nerves: together or not? Commentary Philip J Hogg, Elspeth M McLachlan, Volume 360, Issue 9347, P1714, Nov. 30, 2002, hereinafter referred to as “Hogg” ).
As per independent Claim 1, Yoon discloses a permanently implantable ovary enclosure (Here, the term “permanently implantable” is being interpreted as “capable of” permanent implantation. Yoon in at least abstract, fig. 1-9, col. 2 lines 1-3, 7-10, 23-37, 54-56, 63-67, col. 2 lines 11-17, col. 6 lines 5-67, col. 10 lines 19-26, col. 11 lines 18-19  for example discloses subject-matter relevant to claims. More specifically, Yoon in at least fig. 1-9, col. 2 lines 1-3, col. 11 lines 18-19 for example discloses   an ovarian capsule/enclosure that is capable of being permanently implantable. See at least col. 2 lines 1-3 “encapsulate the ovaries of a female in the same ovarian capsule or in different ovarian capsules”) comprising: 
a biotextile, a medical textile, or both a biotextile and a medical textile (Here, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated features within the group but necessarily all. Further, the terms “Biotextiles” and “Medical textiles” are being interpreted in light of instant application specification at least page 5-6. Yoon in at least col. 6 lines 39-49 for example a biotextile, a medical textile, or both a biotextile and a medical textile. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.”); 
an ovarian ligament sleeve (Yoon in at least fig. 3, fig. 9,  col. 2 lines 63-66, col. 4 lines 41-47 for example discloses an ovarian ligament sleeve 26 . See at least Yoon col. 4 lines 41-47 “The opening 26 is of a size and configuration to closely or snugly receive an ovarian ligament, i.e. the proper ligament or the ligament of the ovary, to extend or pass there through… an ovary can be disposed within the interior of the capsule body 12 for encapsulation thereby, with the ovarian ligament of the encapsulated ovary passing through the opening 26”); and 
a plurality of markers (Yoon in at least fig. 1, col. 5 lines 59-60  for example discloses a plurality of visually identifying structures/markers 30); 
wherein the enclosure has an elasticity that allows the enclosure to expand in size (Yoon in at least col. 6 lines 59-64 for example discloses wherein the enclosure has an elasticity that allows the enclosure to expand in size. See at least col. 6 lines 59-64 “The capsule body can be made of stretchable or elastic materials; and, where the capsule body is stretchable or elastic, the capsule can be provided in a single size with the capsule being adjustable, expandable or stretchable to accommodate ovaries”); and 
wherein the biotextile, medical textile, or both the biotextile and the medical textile inhibit the passage of live ovarian cells out from the enclosure (Yoon in at least col. 4 lines 24-26, col. 4 lines 51-53 for example discloses wherein the biotextile, medical textile, or both the biotextile and the medical textile inhibit the passage of live ovarian cells out from the enclosure. See Yoon at least col. 4 lines 24-26 “in the closed position preventing ova released by an ovary disposed in the interior from exiting or being released from the capsule through the seal or interface”. Here prior art “ova” is being interpreted as including live ovarian cells); and
wherein the enclosure encloses the ovary (Yoon in at least fig. 5, 7,  col. 2 lines 1-3, col. 3 lines 45-48, lines 54-56, col. 10 lines 19-21 for example discloses  wherein the enclosure 10 encloses the ovary O. See at least col. 9 lines 10-12 “The ovary O will then be encapsulated in the ovarian capsule 10”).
Yoon does not explicitly disclose a suspensory ligament sleeve and fiducial markers features.
However, in an analogous organ enclosing implant field of endeavor, Boyden discloses an implantable enclosure (Boyden in at least fig. 3B, fig. 3C, fig. 4B, fig. 4C, fig. 5, fig. 7A, [0124-126], [0130-0132], [0135], [0137-0142],  [0183], [0193-0194],[0272], [0293], [0538], [0571] for example discloses relevant subject-matter. More specifically, Boyden in at least fig. 3B, [0124], [0272-0273] for example discloses an implantable organ enclosure 306), comprising
branched sleeve that are constructed and capable of enclosing branched organs such as ligaments similar to recited suspensory ligament (Boyden in at least fig. 3B, fig. 3C, fig. 5, [0124-0126], [0132], [0272] for example discloses branched sleeve/enclosure (see Boyden fig. 3B, 3C enclosure branches to left and right) used on branched blood vessels which as evidenced by Hogg (page 1714 col. 1 para. [2] “blood vessels are …organ systems”) qualify as organs and thus, Boyden’s disclosure in at least fig. 3B, fig. 3C, fig. 5, [0124-0126], [0132], [0272] can be seen as disclosing an organ enclosing branched sleeve/enclosure that is constructed and capable of enclosing multiple ligaments attached to an organ such as recited suspensory ligament and/or ovarian ligament. Here, Boyden “302” is representative of organs shaped similar to ovaries and “308” and “304” are representative of organ branches shaped similar to ovarian ligaments such as recited a suspensory ligament and thus, Boyden fig. 3B sleeve use could be viewed by one of ordinary skill in the art before the effective filing date of the claimed invention as capable of being extended to enclose recited organs and ligaments as detailed in fig. 3C for example and make such a branched vessel sleeve/enclosure use to enclose ovary and associated ligaments obvious to one of ordinary skill in the art before the effective filing date of the claimed invention); and 
a plurality of fiducial markers (Here, the term “plurality” is being interpreted in light of instant application specification page 4 ( “As used herein, the singular forms "a," "an," and "the" include plural referents unless expressly stated otherwise”). Boyden in at least [0193-0194], [0293], [0538], [0571] discloses a plurality of fiducial markers such as imaging detectable lines on enclosure, imaging marker or tag on enclosure, imaging detectable embedded contrast agent markers on sleeve, multimodal imaging detectable markers including hybrid nanomaterials on enclosure. See at least Boyden [0193] “Doping, impregnating, embedding, or otherwise placing a contrast agent within the material composition of a custom-fitted blood vessel sleeve 112 may enhance medical imaging of the sleeve subsequent to its placement on or within a blood vessel in an individual 118. … For example, a sleeve containing a paramagnetic material such as gadolinium or Mn.sup.++ will appear in MRI-scanned images, and a sleeve containing iodine will appear in CT-scanned images. A custom-fitted blood vessel sleeve 112 may contain, for example, multiple contrast agents to facilitate detection of the sleeve by a number of different imaging methods”; [0194] “the custom-fitted …sleeve 112 may have visible grid or otherwise detectable grid of perpendicular lines on its surface…The degree and/or rate of wear and/or deformation may thus be apparent from an imaging …. of the indicator”; [0538] “sleeve 5400 may include an imaging marker or tag, such as a contrast agent or indicator”; [0571] “sleeve 5400 containing, for example, gadolinium as the at least one contrast agent… a paramagnetic material such as gadolinium or Mn.sup.++ is commonly used as an MRI contrast agent. Other contrast agents known in the art may be used, such as iodine for use in CT scanning, and/or hybrid nanomaterials that can be used as multimodal imaging contrast agents. Silica or organic polymer loaded with optical and/or magnetic resonance imaging contrast agents can be made …Such hybrid nanomaterials can be integrated into an active blood vessel sleeve 5400 and give image contrast enhancement for several imaging modalities. …allows more facile image enhancement using MRI.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure as taught by Yoon, by further including fiducial markers on enclosures/sleeves, as taught by Boyden. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] enhancing medical imaging of the sleeve/enclosure subsequent to its placement within an individual; [b] enabling short-term and/or long-term follow-up of the functioning and placement of the sleeve/enclosure in the individual; [c] facilitating the detection of the sleeve/enclosure by imaging modalities post-implantation (Boyden, [0193]).

As per dependent Claim 3, the combination of Yoon and Boyden (as evidenced by Hogg)  as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile comprises polypropylene, polyethylene, polyvinyl chloride, polyurethane, polyethylene terephthalate, poly-L-lactide, poly-DL-lactide, polyglycolic acid, poly(lactic-co-glycolic acid), polydioxanone, polytetrafluoroethylene, or nylon, or any copolymer thereof (Yoon in at least col. 6 lines 39-42 wherein the medical textile comprises a silicone rubber. See esp. col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex.”).

As per dependent Claim 4, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile comprises a silicone rubber or a neoprene rubber (Yoon in at least col. 6 lines 39-42 for example discloses wherein the medical textile comprises a silicone rubber. See esp. col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex.”).

As per dependent Claim 5, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the biotextile or the medical textile comprises a biocompatible film (Yoon in at least col. 6 lines 39-42 for example discloses wherein the biotextile or the medical textile comprises a biocompatible (“non-tissue reactive”) film. See Yoon at least col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex”).

As per dependent Claim 6, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the enclosure comprises a plurality of layers (Boyden in at least fig. 7A, [0135] for example discloses enclosure 700 comprises a plurality of layers. See at least [0135] “sleeve 700 may be composed of single or multiple layers”).

As per dependent Claim 7, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the biotextile or the medical textile have an elasticity that allows the enclosure to expand up to 10%, up to  25%, up to  33%, or up to 50% in size (Examiner notes that the specification is silent as to the criticality of specific recited elasticity ranges of the textile (see instant application specification page 8 lines 4-25). Consequently, Yoon’s disclosure in at least col. 6 lines 59-64 of an enclosure that has an elasticity that allows the enclosure to expand in size while inhibiting the passage of live ovarian cells out from the enclosure as in at least col. 4 lines 24-26, col. 4 lines 51-53 makes subject-matter as explicitly, positively and specifically recited by the Applicants obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try in order to flexibly enclose the organ. See Yoon at least col. 6 lines 59-64 “The capsule body can be made of stretchable or elastic materials; and, where the capsule body is stretchable or elastic, the capsule can be provided in a single size with the capsule being adjustable, expandable or stretchable to accommodate ovaries of various sizes.”).

As per dependent Claim 8, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure further comprising one or more blood vessel sleeves (Boyden in at least fig. 5, fig. 3B, fig. 3C, [0124-0126], [0132], [0272] for example discloses  custom-fitted multi-branched cylindrical enclosure 306 including blood vessel sleeve).

As per dependent Claim 9, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure further comprising: a clamp for securing the suspensory ligament sleeve to the suspensory ligament connected to the ovary; and/or a clamp for securing the ovarian ligament sleeve to the ovarian ligament connected to the ovary (Here, the “and/or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated features within the group but necessarily all.  Further, the term “clamp” is being interpreted in light of instant application specification page 9 lines 19-21, 26-28 (i.e. “the ovarian ligament sleeve 16, and the one or more vasculature sleeves 18, each sleeve 14, 16, 18 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around their respective ligament or blood vessels… sleeve 14 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around the suspensory ligament and blood vessels”). Additionally, Examiner notes that the instant application specification is silent as to the criticality of the specific kind of closure means i.e. clamps. Consequently, Yoon in at last fig. 9, col. 11 lines 3-17 for example discloses clamp-like elements 326, 362 for securing the ovarian ligament sleeve 26 to the ovarian ligament connected to the ovary. Further, Boyden’s disclosure in at least fig. 3B, 3C, fig. 5, [0125], [0183], [0272-0273] for example of custom-fitting the sleeve/enclosure to the enclosed organ and branching organ components along with use of one or more interlocking closure means or the like for securing the one or more sleeves/enclosures to the enclosed organ and branching organ components makes subject-matter as recited obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a matter of simple substitution of functional equivalents in order to securely seal the enclosure around the organ. See at least Boyden at least [0125] “sleeve 306 may also include at least one closure means…the sleeve may be closed to resume, for example, a closed cylinder configuration”; [0182] “sleeve 700 may be … custom-fitted … sleeve further having one or more closure means… closure means structure include extensions positioned for closure, suturing tabs, detents, hooks, Velcro, interlocking closure ridges, glue, or the like”; [0272] “a custom-fitted … sleeve for use on the exterior of a blood vessel, a longitudinal slit may be required to place the sleeve over the blood vessel. The slit may then be closed in order to regain a closed cylinder configuration… Any known means of closing such a cylindrical sleeve, including branched sleeves, may be employed … Examples of closure means structure include extensions positioned for closure, suturing tabs, detents, hooks, Velcro, interlocking closure ridges, glue, or the like.”).

As per dependent Claim 11, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure further comprising one or more clamps for securing the one or more blood vessel sleeves to blood vessels connected to the ovary (Here, the term “clamp” is being interpreted in light of instant application specification page 9 lines 19-21, 26-28 (i.e. “the ovarian ligament sleeve 16, and the one or more vasculature sleeves 18, each sleeve 14, 16, 18 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around their respective ligament or blood vessels… sleeve 14 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around the suspensory ligament and blood vessels”). Additionally, Examiner notes that the instant application specification is silent as to the criticality of the specific kind of closure means i.e. clamps. Consequently, Boyden’s disclosure in at least fig. 3B, 3C, fig. 5, [0125], [0183], [0272-0273] for example of custom-fitting the sleeve/enclosure to the enclosed vessels along with use of one or more interlocking closure means or the like for securing the one or more blood vessel sleeves to blood vessels connected to the organ makes subject-matter as recited obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a matter of simple substitution of functional equivalents in order to securely seal the enclosure around the organ. See at least Boyden [0125] “sleeve 306 may also include at least one closure means…the sleeve may be closed to resume, for example, a closed cylinder configuration”; [0182] “sleeve 700 may be … custom-fitted … sleeve further having one or more closure means… closure means structure include extensions positioned for closure, suturing tabs, detents, hooks, Velcro, interlocking closure ridges, glue, or the like”; [0272] “a custom-fitted … sleeve for use on the exterior of a blood vessel, a longitudinal slit may be required to place the sleeve over the blood vessel. The slit may then be closed in order to regain a closed cylinder configuration… Any known means of closing such a cylindrical sleeve, including branched sleeves, may be employed … Examples of closure means structure include extensions positioned for closure, suturing tabs, detents, hooks, Velcro, interlocking closure ridges, glue, or the like.”).

As per dependent Claim 13, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure further comprising one or more heat sensing markers and/or a blood flow reflector (Boyden in fig. 3b, fig. 3C, fig. 5, [0124], [0132], [0492] for example discloses further comprising one or more heat sensing markers and/or a blood flow reflector. See at least [0492] “sleeve fitted for the outside of at least a portion of the at least one blood vessel… sleeve having at least one sensor. Examples of sensors that may be included in the active blood vessel sleeve include at least one of a pressure sensor, a temperature sensor, a flow sensor, a viscosity sensor, a shear sensor …, a pH sensor, a chemical sensor …, an optical sensor, an acoustic sensor, a biosensor, an electrical sensor, a magnetic sensor, and/or a time sensor.”).

As per dependent Claim 15, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the fiducial markers are capable of being visualized by ultrasonic imaging, magnetic resonance imaging, or radiographic imaging (Please note that with respect to apparatus claim the phrase "capable of" in the claim does not necessarily construe as a limitation to the claim according to MPEP 2111.04 which states that claim scope is not limited by claim language that suggests or makes optional but does not necessarily require steps to be performed, or by claim language that does not limit a claim to a particular structure. Here, the phrase "capable of” is followed by claim limitations geared toward the function or intended use of the structure. Note that using "capable of” doesn't necessarily mean the structure actually performs that function, just that the structure is “capable of” performing the function. In the apparatus claim the Applicant MUST distinguish Applicant’s invention from the prior art based on the structure, not the function it is configured to possibly do. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Nonetheless, Boyden in at least [0193], [0538], [0571] discloses wherein the fiducial markers are capable of being visualized by ultrasonic imaging, magnetic resonance imaging, or radiographic imaging. See at least Boyden [0193] “Doping, impregnating, embedding, or otherwise placing a contrast agent within the material composition of a custom-fitted blood vessel sleeve 112 may enhance medical imaging of the sleeve subsequent to its placement on or within a blood vessel in an individual 118. … For example, a sleeve containing a paramagnetic material such as gadolinium or Mn.sup.++ will appear in MRI-scanned images, and a sleeve containing iodine will appear in CT-scanned images. A custom-fitted blood vessel sleeve 112 may contain, for example, multiple contrast agents to facilitate detection of the sleeve by a number of different imaging methods”; [0538] “sleeve 5400 may include an imaging marker or tag, such as a contrast agent or indicator”; [0571] “sleeve 5400 containing, for example, gadolinium as the at least one contrast agent… a paramagnetic material such as gadolinium or Mn.sup.++ is commonly used as an MRI contrast agent. Other contrast agents known in the art may be used, such as iodine for use in CT scanning, and/or hybrid nanomaterials that can be used as multimodal imaging contrast agents. Silica or organic polymer loaded with optical and/or magnetic resonance imaging contrast agents can be made …Such hybrid nanomaterials can be integrated into an active blood vessel sleeve 5400 and give image contrast enhancement for several imaging modalities. …allows more facile image enhancement using MRI.”).

As per dependent Claim 16, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the enclosure comprises the biotextile, and the biotextile is  anti-adhesive and non-immunogenic (Yoon in at least col. 6 lines 39-49 for example discloses the biotextile is  anti-adhesive and non-immunogenic. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.” Further, Boyden in at least [0523], [0525] for example discloses use of non-immunogenic agent coating onto sleeve/enclosure. See at least Boyden [0523] “sleeve 5600 may include … sensor 5606 … agent reservoir 5604 to release agent 5602 to the exterior of … sleeve 5600” and [0525] “Examples of an agent 5602 may include an adhesive, a filler, a hydrogel, an antibiotic, a pharmaceutical compound, a pharmaceutical composition, a nutrient, a hormone, a growth factor, a medication, a therapeutic compound, an enzyme, a protein, a genetic material, a cell, a fraction of a cell, a vaccine, a vitamin, a neurotransmitter, a neurotrophic agent, a neuroactive material, a cytokine, a cell-signaling material, a pro-apoptotic agent, an anti-apoptotic agent, an immunological mediator, an anti-inflammatory agent, a coagulant, an anti-coagulant, an angiogenic agent, an anti-angiogenic agent, a wound-healing agent, a salt, an ion, an antioxidant, an imaging agent, a labeling agent, a diagnostic compound, a nanomaterial, an inhibitor, or a blocker.”).

As per dependent Claim 17, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile is anti-adhesive (Yoon in at least col. 6 lines 39-49 for example discloses wherein biotextile is  anti-adhesive. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.”).
Claim 2 is rejected under 35 U.S.C. 103  as being unpatentable over Yoon in view of Boyden as evidenced by Hogg and further in view of Deepa Revi et al. (Pub: “A procedure for fabricating Xenograft using mammalian cholecyst derived extracellular matrix for wound healing applications”, Publication date 2015/10/02, Sree Chitra Tirunal Institute For Medical Sciences And Technology, hereinafter referred to as “Revi”).
As per dependent Claim 2,  the combination of Yoon and Boyden (as evidenced by Hogg) as a whole discloses enclosure according to claim 1 (see claim 1 analysis above), wherein the enclosure comprises the biotextile (Yoon in at least col. 6 lines 39-49 for example discloses wherein the enclosure comprises the biotextile. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.”)
The combination of Yoon and Boyden (as evidenced by Hogg)  as a whole does not explicitly disclose xenograft extracellular matrix biotextile.
However, in an analogous medical biotextile field of endeavor, Revi discloses biotextile comprises xenograft extracellular matrix (Revi in page 2 para. [1] discloses xenograft produced from mammalian extracellular matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure material of Yoon, as modified with Boyden, to include the material of Revi as it is taught by Yoon that capsule body can be made of stretchable or elastic materials (Yoon col. 6 lines 59-61), and Revi discloses the material of Revi to be elastic (page 4 para. [3]). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known element for another to obtain predictable results of flexibly enclosing the organ without eliciting adverse inflammatory response or complications (Revi, page 3 para. [2], page 4 para.[3]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Boyden as evidenced by Hogg and further in view of Marquez; Salvador et al. (Pub. No.: US 20140371842 A1, hereinafter referred to as “Marquez”).
As per dependent Claim 12, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole discloses the enclosure according to claim 9 (see claim 9 analysis above). 
The combination of Yoon and Boyden (as evidenced by Hogg) as a whole does not explicitly disclose each clamp comprises a hinge, a first end, and a second end, and the first end and second end are capable of locking together.
However, in an analogous organ implant securing fasteners field of endeavor, Marquez  discloses system clamp comprises a hinge, a first end, and a second end, and the first end and second end are capable of locking together (Please note that with respect to apparatus claim the phrase "capable of" in the claim does not necessarily construe as a limitation to the claim according to MPEP 2111.04 which states that claim scope is not limited by claim language that suggests or makes optional but does not necessarily require steps to be performed, or by claim language that does not limit a claim to a particular structure. Here, the claim recitation after “capable of ” i.e. “locking together” is an intended use/functional limitation and as such is  being interpreted as requiring the preceding structure have the ability to so perform/function. See also MPEP § 2111.04. Marquez in at least [0011], [0041], [0102] for example discloses clamp that comprises a hinge, a first end, and a second end, and the first end and second end are capable of locking together. See at least Marquez [0041] “locking clamp with an axial hinge”  and [0011] “a bifurcated locking clamp including a pair of substantially similar clamp halves …The clamp halves are connected for movement toward or away from one another while being fixed axially with respect to one another…The clamp halves are desirably hinged together on a first circumferential side” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure means of the organ enclosure of Yoon, as modified with Boyden, with the clamp comprising a hinge, a first end, and a second end, and the first end and second end being capable of locking together as disclosed in Marquez for the advantage of  forming a closure means on the implant that allows adjustability in terms of locking and un-locking the closure means (Marquez, [0011]).    
Claims 18, 19, 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Boyden as evidenced by Hogg and further in view of Q. Vu, Dinh (Pub. No.: US 20030216611 A1, hereinafter referred to as "Vu").
As per dependent Claim 18, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole discloses a method for treating ovaries, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure (Yoon in at least fig. 4-7, col. 2 lines 1-3, col. 3 lines 45-48, lines 54-56, col. 10 lines 19-21 for example discloses a method for treating ovaries, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure 10. See at least col. 9 lines 10-12 “The ovary O will then be encapsulated in the ovarian capsule 10”)  according to claim 1 (see claim 1 analysis above).
Yoon’s ovarian enclosure as designed if it were to be used to enclose an ovarian tumor could inhibit ovarian cell (including cells such as ovarian tumor cells) invasion of tissue adjacent to the ovary which suggests Yoon’s ovarian enclosure could inhibit ovarian tumor cell invasion of tissue adjacent to the ovary if used to enclose a ovarian tumor. However, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole does not explicitly disclose inhibiting ovarian tumor cell invasion of tissue adjacent to the ovary.
However, in an analogous pathological ovarian enclosure field of endeavor, Vu discloses a method  for inhibiting ovarian tumor cell invasion of tissue adjacent to an ovary, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure (Vu in at least fig. 3-5, [0055-0056], [0061]  for example discloses a method for inhibiting ovarian tumor cell invasion of tissue adjacent to an ovary, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure), thereby inhibiting the ovarian tumor cell invasion of the tissue adjacent to the one or both ovaries in the subject (Here, the “thereby” limitation is being interpreted as intended result. Vu in at least [0017], [0019], [0061], [0065] for example discloses  inhibiting ovarian tumor cell invasion of tissue adjacent to one or both ovaries in the subject  as Vu’s bag is disclosed as designed to prevent fluid leakage and thus, would therefor prevent cell escape as well. See at least [0017] “the bag is a balloon-like structure designed to prevent spillage of the cyst content into the peritoneal cavity… The balloon-like structure preferably comprises an inflatable, water-tight, fire-retardant bag”; [0019]” Any leakage of cyst content during the surgery is now contained within the bag and therefore does not come into contact with the peritoneal cavity and its organs”; [0061] “any leakage of fluid is advantageously contained within the bag. … there is no leakage of fluid into the peritoneal cavity.… any fluid leakage from a malignant, dermoid or mucinous cyst is retained safely within the bag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ovarian enclosure of Yoon, as modified with Boyden, by extending use to treat ovarian cysts/tumors as taught by Vu for the advantage of  preventing harmful leakage of fluid containing a malignant, dermoid or mucinous cyst material into the peritoneal cavity by isolating or retaining the harmful material within the ovarian enclosure/bag (Vu,  [0061]).   

As per dependent Claim 19, the combination of Yoon,  Boyden (as evidenced by Hogg) and Vu  as a whole further discloses  method according to claim 18 (see claim 18 analysis above), wherein the method further comprises: anchoring the suspensory ligament sleeve to the suspensory ligament connected to the ovary by suturing the suspensory ligament sleeve to said suspensory ligament or by gluing the suspensory ligament sleeve to said suspensory ligament; and/or anchoring the ovarian ligament sleeve to the ovarian ligament connected to the ovary by suturing the ovarian ligament sleeve to said ovarian ligament or by gluing the ovarian ligament sleeve to said ovarian ligament; and/or anchoring the one or more blood vessel sleeves to one or more blood vessels connected to the ovary by suturing the one or more blood vessels sleeves to said one or more blood vessels or by gluing the one or more blood vessels sleeves to said one or more blood vessels (Here, the “and/or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated features within the group but necessarily all. Yoon in at least fig. 3, fig. 9,  col. 2 lines 63-66, col. 4 lines 41-47 for example discloses an ovarian ligament sleeve 26 anchored to the ovarian ligament connected to the ovary by suturing the ovarian ligament sleeve to said ovarian ligament or by gluing the ovarian ligament sleeve to said ovarian ligament . See at least Yoon col. 4 lines 41-47  “The opening 26 is of a size and configuration to closely or snugly receive an ovarian ligament, i.e. the proper ligament or the ligament of the ovary, to extend or pass there through… an ovary can be disposed within the interior of the capsule body 12 for encapsulation thereby, with the ovarian ligament of the encapsulated ovary passing through the opening 26”. Additionally, Vu in at least fig. 3-5, [0018], [0027-0028], [0046] discloses anchoring the ovarian ligament sleeve (i.e. end of bag 16 (ovarian ligament sleeve) tightened by drawstring 18 over ovarian pedicle, which includes infundibulo-pelvic ligament, the utero-ovarian ligament and/or the meso-ovarian ligament) to the ovarian ligament connected to the ovary by anchoring the ovarian ligament sleeve to the ovarian ligament connected to the ovary by suturing the ovarian ligament sleeve to said ovarian ligament or by gluing/fastening the ovarian ligament sleeve to said ovarian ligament using a fastening device. See at least Vu [0018] “the large distal opening of the bag is then placed over the ovary and fastened...a noose is tightened down over the ovarian pedicle and locked in using a fastening device such as a trumpet valve… the term "pedicle" … refers to any stem-like structure that extends from an organ. The term "ovarian pedicle" … should be interpreted to include a combination of the infundibulo-pelvic ligament, the utero-ovarian ligament and/or the meso-ovarian ligament. … Tightening the noose around this ovarian pedicle allows the bag to completely envelop the ovary and its cyst and form an air-tight seal.”; [0046] “close the bag over a pedicle, the drawstring 18 is pulled through a noose 20 to seal and lock the bag. Other embodiments may also be used to seal and lock the bag, such as a noose over a button, a velcro fastening or a pre-tied suture. … the drawstring 18 can be closed using a trumpet valve 22. It will be appreciated that other means may be used to seal the bag 10. In one embodiment, closure of the opening 16 of the bag 10 over a tissue pedicle may be further reinforced with a separate rubber band placed around the outside of the bag near the opening 16.”).

As per dependent Claim 23, the combination of Yoon and Boyden (as evidenced by Hogg) as a whole discloses a method for treating a condition of an ovary, comprising detecting a change in location, position, or spacing of the plurality of fiducial markers of the enclosure according to claim 1 which has been implanted in the body of a subject and treating the  condition (Yoon in at least fig. 1, fig. 4-7 for example  discloses a method for treating a condition of an ovary, comprising the plurality of markers 30 on the enclosure 12 according to claim 1 (see claim 1 analysis above), the enclosure implanted in the body of a subject and treating the  ovarian condition. Boyden in at least [0193], [0538], [0571-0572] for example discloses detecting a change in the location, position, or spacing of the plurality of fiducial markers of the enclosure. See at least Boyden [0193] “Doping, impregnating, embedding, or otherwise placing a contrast agent within the material composition of a custom-fitted blood vessel sleeve 112 may enhance medical imaging of the sleeve subsequent to its placement on or within a blood vessel in an individual 118. … A custom-fitted blood vessel sleeve 112 may contain, for example, multiple contrast agents to facilitate detection of the sleeve by a number of different imaging methods”;[0571] “detecting in the individual …sleeve fitted for the outside of at least a portion of the blood vessel, the active blood vessel sleeve containing at least one contrast agent.”[0572] “detecting in the individual a…sleeve fitted for the outside of at least a portion of the blood vessel, the active blood vessel sleeve containing at least one indicator.” Thus, the combination of Yoon and Boyden as a whole discloses a method for treating a condition of an ovary, comprising detecting a change in location, position, or spacing of the plurality of fiducial markers of the enclosure according to claim 1 which has been implanted in the body of a subject and treating the  condition as now explicitly, positively and specifically recited by the Applicants).
The combination of Yoon and Boyden (as evidenced by Hogg) as a whole does not explicitly disclose treating a pathologic condition of the ovary features.
		However, in an analogous pathological ovarian enclosure field of endeavor, Vu discloses a method for treating a pathologic condition of the ovary (Vu in at fig. 3-5, least [0027] for example discloses a method of performing a cystectomy), comprising detecting a change in location, position, or spacing of the plurality of markers of the enclosure which has been implanted in the body of a subject (Vu in at least fig. 3-5, [0023-0027], [0055] for example discloses detecting a change in location, position, or spacing of the plurality of markers 80 of the enclosure 10 which has been implanted in the body of a subject), obtaining a sample of internal contents of the enclosure (Vu in at least [0016] discloses multiple openings on the bag/enclosure for insertion of one or more instruments to perform operations on an intact organ such as removal of a cyst from an ovary, or other desired procedures which would encompass desired procedures such as obtaining a sample of the internal contents of the enclosure/bag, thereby making subject-matter as recited obvious to try in order to provide diagnosis prior to rendering the therapy. see Vu at least [0016] “bag surrounding the intact organ is provided with multiple openings for insertion of one or more instruments. These instruments may be inserted simultaneously to perform operations on an intact organ such as removal of a cyst from an ovary, or other desired procedures”), determining the type of pathologic condition of the ovary based on testing conducted on the sample, and treating the pathologic condition (Vu in at least [0016] discloses multiple openings on the bag/enclosure that enable obtaining a sample of the internal contents of the enclosure/bag for “other desired procedures” such as testing and diagnosis, thereby making subject-matter as recited obvious to a person of ordinary skill in the art. see Vu at least [0016]“bag surrounding the intact organ is provided with multiple openings for insertion of one or more instruments. These instruments may be inserted simultaneously to perform operations on an intact organ such as removal of a cyst from an ovary, or other desired procedures”), and treating the pathologic condition (Vu in at least [0016], [0025], [0027]. See at least Vu [0027] “a method of performing a cystectomy is disclosed which includes the steps of: (1) introducing an inflatable bag into an abdominal cavity of a patient, wherein a distal end of the inflatable bag has an opening sufficiently large to encapsulate an ovary which is attached to the body; (2) positioning the inflatable bag over the ovary to encapsulate the ovary; (3) closing the opening of the inflatable bag over an ovarian pedicle; (4) inflating the bag; and (5) introducing one or more instruments into the bag to separate a cyst from the encapsulated ovary”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure of Yoon, as modified with Boyden, by extending use to treat ovarian cysts/tumors as taught by Vu for the advantage of removing ovarian diseased tissue such as cysts by containing and separating a diseased tissue mass such as a cyst from an ovary without spilling harmful contents into the abdominal cavity (Vu,  [0014]).   

As per dependent Claim 24, the combination of Yoon, Boyden (as evidenced by Hogg) and Vu  as a whole further discloses method wherein treating the pathologic condition comprises administering a therapeutic agent locally to the ovary (Yoon in at least col. 6 lines 45-49  for example discloses capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex. The material of the capsule body 12 can be translucent or transparent to permit visualization of the interior of the capsule body from externally thereof. The material of the capsule body can carry or be impregnated with various medicaments. Further, Boyden in at least [0135], [0152], [0391] discloses enclosure with drug delivery capability).

As per dependent Claim 25, the combination of Yoon, Boyden (as evidenced by Hogg) and Vu  as a whole further discloses method wherein the pathologic condition is ovarian cancer, and treating the  ovarian cancer comprises removing the one or both of ovaries from the subject or wherein the pathologic condition is ovarian cysts, and treating the  ovarian cysts comprises removing the ovarian cysts from the one or both of ovaries of the subject (Here, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated features within the group but necessarily all. Vu in at least fig. 3-9. [0016], [0025], [0027], [0065] for example discloses wherein the pathologic condition is ovarian cysts, and treating the  ovarian cysts comprises removing the ovarian cysts from the one or both of ovaries of the subject. See at least Vu [0027] “a method of performing a cystectomy is disclosed which includes the steps of: (1) introducing an inflatable bag into an abdominal cavity of a patient, wherein a distal end of the inflatable bag has an opening sufficiently large to encapsulate an ovary which is attached to the body; (2) positioning the inflatable bag over the ovary to encapsulate the ovary; (3) closing the opening of the inflatable bag over an ovarian pedicle; (4) inflating the bag; and (5) introducing one or more instruments into the bag to separate a cyst from the encapsulated ovary”; Vu [0065] “excision of a mass such as a cyst after the organ containing the mass, such as an ovary, has been encapsulated in the bag …The disclosed bag will allow surgical operation on the ovary without spilling the contents of the cyst into the peritoneal cavity. Consequently, there is a greatly reduced risk of peritonitis from spillage of a dermoid or mucinous cyst and also a greatly reduced risk of contamination of the peritoneal cavity with cancer cells if the cyst turns out to be malignant.”).
Response to Arguments
Applicant’s Arguments/Remarks dated 11/29/2021 are acknowledged but they are not being responded to in-depth and in detail at this time for the following reasons: [a] Examiner notes that  this is a first action on the merits in this instant application. Applicant's arguments addressing rejection in a different parent application are moot at this time given there has been NO action in this specific application to date; and/or [b] Examiner notes that the arguments are also moot based on additional  new grounds of rejection and/or mapping of claims limitations to prior art which are made in this application; and/or [c] Applicant’s arguments (see pages 7-10 of Applicant’s Arguments/Remarks dated 11/29/2021) are also not persuasive because the following apply: [c1] in response to applicant's argument that the fact that applicant has recognized another advantage (see at least page 8-9) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); [c2] in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “pain as integral to its function”, “cease expansion at 33%-50% of ovarian volume at implantation”, see at least pages 7-10) are not explicitly, positively and specifically recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); [c3] in response to applicant's arguments against the references individually (pages 6-10), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); [c4] in response to applicant's argument that assert bodily incorporation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). [c5] in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). [c6] in response to applicant's argument that art is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992); and/or [e] Applicant's arguments (pages 10-12) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, these argument are not persuasive either.
 Please also see detailed claims interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.
Examiner Note
Examiner suggests amending the claims to explicitly, positively and specifically include all the features which the Applicant considers are critical, patentably novel, non-obvious and distinguish over prior art.
 Examiner suggests incorporating subject-matter of instant application specification page 9 line 29 through page 10 line 19 (some of which are partly recited in dependent claims 7-9, 11-13) into independent claim 1 (if amended as suggested, please note claims 7-9, 11-13 would need to be cancelled). One suggested amendment is as follows:

CLAIM 1. (PROPOSED AMENDMENT) A permanently implantable ovarian enclosure comprising: 
a biotextile, a medical textile, or both a biotextile and a medical textile;
a suspensory ligament sleeve, one or more blood vessel sleeves and an ovarian ligament sleeve;
a plurality of fiducial markers; 
one or more heat sensing markers or a blood flow reflector;
a first clamp for securing the suspensory ligament sleeve to the suspensory ligament connected to the ovary;
one or more second clamps for securing the one or more blood vessel sleeves to blood vessels connected to the ovary;
a third clamp for securing the ovarian ligament sleeve to the ovarian ligament connected to the ovary;
any of the first clamp, the second clamp, or the third clamp comprising a hinge, a first end, and a second end with the first end and second end configured for inter-locking together;

wherein the biotextile, medical textile, or both the biotextile and the medical textile inhibit the passage of undesirable live ovarian cells out from the enclosure; [[and]]
wherein the enclosure encloses the ovary; and
wherein the enclosure has an elasticity configured to limit the enclosure to cease expansion at 33% up to 50% in size of ovarian volume at implantation.

	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
Non patent literature to Philip J Hogg  et. al (Blood vessels and nerves: together or not? COMMENTARY Philip J Hogg, Elspeth M McLachlan, VOLUME 360, ISSUE 9347, P1714, NOVEMBER 30, 2002) for disclosing the term organs can encompass blood vessels (page 1714 col. 1 para. [2]). 
US 20090254106 A1 for disclosing a method for controlling, confining and sequestering  sperms in the uterine tubes of a female patient using a constriction device similar in terms of sequestering and confining undesired cells to body organs to that disclosed.
US 20120035414 A1 for disclosing enclosure device composed of material comprising an elastomeric polymer sized for enclosing  or packing the intestines of a mammal similar to that disclosed.
US 20140236168 A1 for disclosing a laparoscopic procedure that includes inserting a bag through an tissue opening,  delivering tissue into the bag and carrying out a procedure on the tissue located in the inflated bag. This prior art is similar in terms of enclosing body organs within a bag prior to performing procedures on the body organs to that disclosed.
US 20140330285 A1 for disclosing systems and methods for performing morcellation of tissue masses sequestered within an enclosure/bag via a procedure that involves insertion of an endoscopic bag into the abdominal cavity. The bag has an opening on one side, into which the specimen/organ to be worked on (such as the uterine fundus, myoma(s) or ovary) is placed with the assistance of other endoscopic instruments. At this point, the bag is closed by cinching down a purse-string type closure or other closure method that maintains a tight seal to prevent the loss of enclosed tissue contents. The endoscopic bag has one or more ports built into the surface of the bag. The ports have tabs coming off the port, which assist in steadying the bag while inserting instruments into the bag. The ports have valves of some sort that allow introduction of the instruments but prevent loss of pressure inside the bag when instruments are removed. The bag has a suture attached (such as part of the purse string) that could be used to suspend the bag through one of the laparoscopic ports. This prior art is similar in terms of enclosing body organs within a bag prior to performing procedures on the body organs to that disclosed.
US 20160144074 A1 for disclosing biocompatible biological constructs that can be engineered into a variety of shapes such as organ jackets, bands and employed to treat and/or support damaged or diseased mammalian organs and/or tissue related thereto, and methods for employing the same to treat and/or support damaged or diseased mammalian organs and/or tissue related thereto. This prior art is similar in terms of disclosing organ enclosures that enclose diseased cells/tissue within organ enclosures similar to that disclosed.
US 4983177 A for disclosing C-shaped clamp for occluding a biological organ similar to that disclosed.
US 5057117 A for disclosing methods and apparatus for compartmentalizing/enclosing  and carrying out hemostasis of a diseased internal bodily organ of a patient via an apparatus that includes a flexible compartment-defining structure having physical dimensions sufficient to generally conform to the gross geometry of a substantial portion of the organ. The flexible compartment-defining structure has an inner and outer surface, and is configurable so as surround and compartmentalize a substantial portion of the organ, with the inner surface facing the external surface of the organ. In another embodiment of this prior art, apparatus manipulates the surface-temperature of an internal bodily organ via a flexible fluid-containable structure disposed over a substantial portion of the outer surface of the flexible compartment-defining structure, and adapted for the passage of a gas or fluid therethrough in order to control the surface-temperature of the organ. This prior art is similar in terms of disclosing a flexible enclosure having physical dimensions sufficient to generally conform to the gross geometry of the diseased organ with ports on surface to that disclosed.
US 5186711 A for disclosing a system for effecting hemostatis of an organ comprising a mesh and a sack. The mesh is formed of semirigid, bioabsorbable material adapted to be generally conformingly disposed on at least the diseased surface of an organ. The sack is made of flexible, elastic, air-impermeable material adapted to be elastically stretched over the mesh and over a substantial portion of the organ. This prior art is similar in terms of disclosing a flexible enclosure having physical dimensions sufficient to generally conform to the geometry of the diseased organ with ports on surface to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        December 8, 2022